Citation Nr: 0733076	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  03-35 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of submucous 
resection to repair a deviated septum.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from October 1943 to April 
1946.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

The issue of entitlement to service connection for residuals 
of submucous resection to repair a deviated septum was 
remanded for additional development in February 2007 and 
returned to the Board in October 2007 for appellate 
consideration.


FINDINGS OF FACT

1.  Deviated septum clearly and unmistakably existed prior to 
the veteran's entrance into active service.

2.  The evidence clearly and unmistakably shows that there 
was no increase in the underlying severity of the veteran's 
preexisting deviated septum during his period of active 
service.


CONCLUSIONS OF LAW

1.  A deviated septum clearly and unmistakably preexisted 
service and the presumption of soundness at entry is 
rebutted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 
(2007).

2.  Deviated septum was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.306 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case, the veteran's claim was received in 
October 2001, after the enactment of the VCAA.

A letter dated in March 2002 discussed the evidence necessary 
to establish entitlement to service connection.  It listed 
the evidence that had been received.  It told the veteran how 
VA would assist him in obtaining evidence in support of his 
claim.  He was asked to identify treatment of his claimed 
disability, to include completing a medical history form 
listing all VA and non-VA treatment.  

A letter dated in March 2007 advised the veteran that a VA 
examination had been scheduled.  The letter also discussed 
the manner in which VA determines disability ratings and 
effective dates.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  He 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, identified treatment records have been obtained 
and associated with the record.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  In fact, the veteran indicated in 
August 2005 that he had no additional evidence to submit.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.

Analysis

As an initial matter, the Board notes that the veteran has 
alleged that his claimed breathing problems are related in 
part to combat activity.  Therefore, the provisions of 38 
U.S.C.A. § 1154 (West 2002) are applicable.

The Court of Appeals for Veterans Claims (Court), however, 
has not held that invocation of section 1154(b) automatically 
results in an award of service connection.  Section 1154(b) 
of title 38 of the U.S. Code and section 3.304(d) of title 38 
of the Code of Federal Regulations do not absolve a claimant 
from submitting a claim that meets the requirements for 
service connection.  The statute and regulation dealing with 
satisfactory lay evidence of service connection for combat 
veterans do not serve to save the appellant from having to 
meet this requirement.  See Caluza v. Brown, 7 Vet.App. 498, 
507 (1995).  Although section 1154(b) relaxes the evidentiary 
requirement as to the evidence needed to demonstrate the 
occurrence of an event, i.e., "whether a particular disease 
or injury was incurred or aggravated in service -- that is, 
what happened then -- not the questions of either current 
disability or nexus to service, as to both of which competent 
medical evidence is generally required."  Caluza, 7 Vet.App. 
at 507; Beausoleil v. Brown, 8 Vet.App. 459 (1996).  In sum, 
while the Board may (for purposes of the appeal) accept the 
veteran's assertion that his breathing problems worsened due 
to combat activity, the evidence must also demonstrate 
current disability and nexus to service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Service connection may not be granted without evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and competent evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that 
a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail).

For purposes of this case it should be noted that a veteran 
who served during a period of war or during peacetime service 
after December 31, 1946, is presumed in sound condition 
except for defects noted when examined and accepted for 
service, or where clear and unmistakable evidence (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1111.

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  See 38 U.S.C.A. §§ 1111, 1137 (West 2002).  In Wagner 
v. Principi, 370 F.3d 1089 (2004), the Court of Appeals for 
the Federal Circuit found that, when no preexisting condition 
is noted upon entry into service, the veteran is presumed to 
have been sound upon entry and then the burden falls on the 
government to rebut the presumption of soundness.  The 
Federal Circuit Court held, in Wagner, that the correct 
standard for rebutting the presumption of soundness under 38 
U.S.C.A. § 1111 requires that VA shows by clear and 
unmistakable evidence that (1) the veteran's disability 
existed prior to service and (2) that the preexisting 
disability was not aggravated during service.  In May 2005, 
38 C.F.R. § 3.304 was amended to reflect the Federal 
Circuit's analysis in Wagner.  If a disability was not noted 
at the time of entry into service and VA fails to establish 
by clear and unmistakable evidence either that the disability 
existed prior to service or that it was not aggravated by 
service, the presumption of sound condition will govern and 
the disability will be considered to have been incurred in 
service if all other requirements for service connection are 
established.

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  Due regard will be given the places, 
types, and circumstances of service and particular 
consideration will be accorded combat duty and other 
hardships of service. The development of symptomatic 
manifestations of a preexisting disease or injury during or 
proximately following action with the enemy or following a 
status as a prisoner of war will establish aggravation of a 
disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  
Moreover, temporary flare-ups during service of the symptoms 
of a disability, without overall worsening of the condition 
itself, do not constitute aggravation of the disability.  See 
Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).

The veteran essentially claims that his breathing problems 
were aggravated by intense training as a combat engineer and 
during combat operations in Europe.  He asserts that the 
chronic nasal congestion he currently claims is related to 
service.

Review of the veteran's service medical records reflects that 
upon physical examination in October 1943, the veteran 
reported a broken nose.  The veteran was treated for acute 
catarrhal nasal pharyngitis in December 1943 and remained 
symptomatic until early 1944.  A February 1944 record 
indicates a diagnosis of a right obstructive deviated nasal 
septum.  The provider noted that it existed prior to service.  
The veteran underwent submucous resection in February 1944.  
Subsequent progress notes indicate that the veteran's nose 
looked very good.  

No abnormalities of the veteran's nose were noted on 
discharge examination in April 1946.

An August 2000 VA treatment record indicates that the veteran 
had complaints of recurrent right nasal closure.  He 
indicated that he had undergone surgery on the same site and 
that it had worked until recently.  A subsequent August 2000 
VA treatment record indicates that the veteran had a history 
of nasal deviation and that he had refused septoplasty in 
1998.  The provider noted that the problem started four or 
five years previously after an eye operation but had worsened 
in the previous few months.  The assessment was septal 
deviation.  

Private treatment records indicate that the veteran 
complained of problems breathing in April 2001.  

A VA treatment record dated in February 2003 notes the 
veteran's long history of problems with breathing.  He 
reported breaking his nose multiple times and having it 
reset.  Physical examination revealed nasal valve collapse 
bilaterally with inspiration, nasal deviation anteriorly to 
the left, and a dorsal hump with protrusion to the left.  The 
assessment was nasal deviation and collapse of the lateral 
nasal wall.  The veteran refused surgery.  On examination at 
a VA ear, nose, and throat clinic in March 2003, the 
assessment was deviated septum and internal nasal valve 
collapse.

A VA examination was carried out in August 2007.  The 
veteran's history was reviewed and recited in the examination 
report.  The veteran reported that he had three nasal 
fractures, at the age of five or six, at age ten, and in his 
teens.  He denied any history of further injury to his nose 
after the nose fracture that occurred when he was a teenager.  
The examiner noted that the veteran underwent submucous 
resection in service, and that at the time, the diagnosis was 
right obstructive deviation of the nasal septum, post-
traumatic.  He also noted that the provider had determined 
that the deviated septum existed prior to induction.  The 
examiner stated that the operation known as submucous 
resection is today more commonly known as a septoplasty, and 
that such surgery is used to correct the deformity of the 
nasal septum and improve nasal breathing.  He indicated that 
there was no indication in the record at the time of the 
surgery that there was any failure of proper surgical 
technique or any significant undesirable results of 
complications.  He stated that there was no evidence in the 
record of any complications or complaints resulting from the 
surgery.  He also stated that there was no evidence that 
service aggravated the pre-existing condition.  He indicated 
that there was no evidence of any treatment of nasal 
abnormalities from the time of discharge from service until 
the early 1990s.  Upon physical examination, the diagnoses 
were status post submucous resection and right naris severe 
occlusion.  The examiner concluded that there was no 
additional evidence presented in the record or by the veteran 
that he suffered any additional injury to the nose leading to 
its current condition.  He indicated that there was no 
reasonable way to place any blame on the 1944 surgery for the 
current condition of the veteran's nose.  He stated that it 
was much more likely that, had there been a problem with the 
surgery in service, that the current symptoms would have 
manifested much earlier and there would be records indicating 
chronic complaints and treatment of the condition.  He 
concluded that it was established that there was no increase 
in severity during service, to include combat.

Having carefully reviewed the evidence of record, the Board 
must conclude that service connection for residuals of 
submucous resection is not warranted.  Evaluation of the 
veteran's nose was normal at induction.  Therefore he is 
entitled to the presumption of sound condition.  However, the 
Board has determined that deviated septum clearly and 
unmistakably preexisted the veteran's active service.  In 
this regard, the Board observes that upon induction 
examination in 1943, the veteran reported a broken nose.  The 
veteran, as a layman is competent to report such an injury.  
Jandreau v. Nicholson, 492 F.3d 1372 (2007).  The Court has 
clearly established that the veteran's own admissions of a 
pre-service history will constitute clear and unmistakable 
evidence.  Doran v. Brown, 6 Vet. App. 283, 286 (1994).  
Moreover, the medical provider in service also concluded that 
the veteran's deviated septum preexisted service.  This is 
consistent with what the veteran reported.

Cumulatively, the Board is presented with a credible history 
of nasal trauma prior to service and medical evidence of a 
deviated septum in service.  The Board again notes the 
veteran's in-service report of nasal fractures during 
childhood, and a subsequent, consistent report during his VA 
examination.  Combined, the evidence clearly and unmistakably 
establishes that the deviated septum preexisted service, and 
the first step of the presumption of soundness at entry is 
rebutted.  Therefore, the issue remaining is whether there is 
clear and unmistakable evidence that there was not an 
increase in severity of the veteran's breathing problems in 
service.

After a careful review of the evidence of record the Board 
finds that the evidence of record clearly and unmistakably 
establishes that the veteran's claimed deviated septum was 
not aggravated by service.  As noted above, the veteran 
reported a broken nose prior to service and was treated with 
surgery for a deviated septum in service.  The discharge 
examination report does not reflect any abnormality of the 
veteran's nose.  Moreover, the first evidence of breathing 
problems reflected in the record dates to 2001, when there is 
a notation in a private treatment record of nasal 
obstruction.  The Board further notes that in August 2000 the 
veteran related the start of his breathing problems to eye 
surgery four or five years earlier, and that his nasal 
surgery had worked until recently.  Finally, the August 2007 
VA examiner, upon complete review of the record, interview of 
the veteran, and physical examination, concluded that there 
was no increase in severity of the veteran's symptoms during 
service, to include combat.  In this regard the Board notes 
that the veteran's in-service surgery predated his arrival in 
Europe and combat.  Furthermore, the effects of the veteran's 
treatment were ameliorative and the condition was not 
otherwise aggravated by service.  The Board has given due 
regard to the circumstance of service and combat.  However, 
there is no indication of symptomatic manifestation during or 
proximately following action with the enemy that would 
establish aggravation.  38 C.F.R. § 3.306.  To the extent 
that the veteran may assert a change during combat, his 
statements are non-specific and do not constitute 
satisfactory lay evidence of incurrence or aggravation.  38 
U.S.C.A. § 1154(b).

The Board has carefully reviewed all the evidence of record.  
However, there is both clear and unmistakable evidence that 
the veteran's deviated septum preexisted service and was not 
aggravated therein.  Wagner v. Principi, 370 F.3d 1089 
(2004); VAOPGCPREC 2-2003.  Accordingly, service connection 
is denied.


ORDER

Entitlement to service connection for residuals of submucous 
resection to repair a deviated septum is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


